Case 9:18-ap-01058-DS             Doc 195 Filed 09/03/19 Entered 09/03/19 18:40:48        Desc
                                   Main Document    Page 1 of 13


  1   BLANK ROME LLP
      Cheryl S. Chang (SBN 237098)
  2   chang@blankrome.com
      Craig N. Haring (SBN 314100)
  3   charing@blankrome.com
      2029 Century Park East | 6th Floor
  4   Los Angeles, CA 90067
      Telephone:    424.239.3400
  5   Facsimile:    424.239.3434

  6   Jeffrey Rhodes (Admitted Pro Hac Vice)
      jrhodes@blankrome.com
  7   1825 Eye Street NW
      Washington, DC 20006
  8   Telephone:    202.420.2200
      Facsimile:    202.420.2201
  9
      Attorneys for
 10   GLADSTONE INVESTMENT CORPORATION

 11                                 UNITED STATES BANKRUPTCY COURT

 12                  CENTRAL DISTRICT OF CALIFORNIA, NORTHERN DIVISION

 13   In re:                                               Case No. 9:16-bk-11912-DS
 14   CHANNEL TECHNOLOGIES GROUP, LLC,                     Chapter: 11
 15                                    Debtor.
 16
      CORPORATE RECOVERY ASSOCIATES,                       Adv. Case No. 9:18-ap-01058-DS
 17   LLC, as Trustee for the Liquidating Trust of
      Channel Technologies Group, LLC,                     REPLY OF GLADSTONE INVESTMENT
 18                                                        CORPORATION IN SUPPORT OF
                                       Plaintiff,          MOTION TO DISMISS SECOND
 19                                                        AMENDED COMPLAINT
               vs.
 20
      BLUE WOLF CAPITAL PARTNERS, LLC,                     Date:    September 10, 2019
 21   BLUE WOLF CAPITAL FUND II, L.P.,                     Time:    1:00 p.m.
      GLADSTONE INVESTMENT                                 Place:   Courtroom 1639
 22   CORPORATION, BLUE WOLF CAPITAL                                United States Bankruptcy Court
      ADVISORS, L.P., BW PIEZO HOLDINGS,                            255 E. Temple Street
 23   LLC, FIDUS INVESTMENT CORPORATION,                            Los Angeles, CA 90012
      FIDUS MEZZANINE CAPITAL, II, L.P.,
 24   AVANTE MEZZANINE PARTNERS SBIC,
      LP, AVANTE MEZZANINE PARTNERS II,
 25   INC., PENGDI HAN, DHAN, LLC, GRANT
      THORNTON, LLP, CTG ADVANCED
 26   MATERIALS, LLC, CTS CORPORATION,
      AND ELECTRO OPTICAL INDUSTRIES,
 27
                                       Defendants.
 28

      200729.00057/121739233v.1                        1
               REPLY IN SUPPORT OF MOTION TO DISMISS THE SECOND AMENDED COMPLAINT
Case 9:18-ap-01058-DS             Doc 195 Filed 09/03/19 Entered 09/03/19 18:40:48                     Desc
                                   Main Document    Page 2 of 13


  1                                               INTRODUCTION

  2           The Second Amended Complaint fails to state plausible claims against Gladstone

  3   Investment Corporation (“Gladstone”). As explained in Gladstone’s motion to dismiss [Docket

  4   No. 171], the Liquidating Trustee (“Trustee” or “Plaintiff”) of debtor Channel Technologies

  5   Group, LLC (“CTG”) has not only failed to allege facts sufficient to plead valid fraudulent

  6   transfer claims against Gladstone, the Trustee has also chosen to omit key facts regarding

  7   Gladstone’s lending relationship with CTG that further demonstrate the implausibility of such

  8   claims. The Trustee, in its response to Gladstone’s motion [Docket No. 186] (“Response”), urges

  9   the Court to look beyond the myriad deficiencies in its Second Amended Complaint, ignore

 10   critical and relevant facts that are integral to the Trustee’s claims but undermine their legitimacy,

 11   and to not even consider Gladstone’s arguments based on the puzzling assertion that Gladstone’s

 12   motion to dismiss new claims to recover millions of dollars more than the Trustee sought in the

 13   prior versions of its pleadings is somehow “untimely.” Despite the Trustee’s attempts to obscure

 14   and avoid the facts, it is evident that the Trustee cannot state plausible claims for relief against

 15   Gladstone. The Court should dismiss the Second Amended Complaint with prejudice.

 16   I.      Gladstone’s Motion To Dismiss The Second Amended Complaint Is Timely

 17           Gladstone’s motion to dismiss is timely, notwithstanding that Gladstone filed an answer to

 18   the Trustee’s First Amended Complaint, because the Second Amended Complaint supersedes the

 19   First Amended Complaint that the Court dismissed in its entirety pursuant to its Order and

 20   Memorandum Decision.1 It is well established as a general rule that “an amended complaint

 21   supercedes the original complaint and renders the original complaint without legal effect.” Brain

 22   Life, LLC, v. Elekta Inc., No. 10cv1529-LAB (BGS), 2012 WL 48024 at *2 (S.D. Cal. Jan. 6,

 23   2012); see also Rhodes v. Robinson, 621 F.3d 1002, 1005 (9th Cir. 2010) (“As a general rule,

 24   when a plaintiff files an amended complaint, ‘[t]he amended complaint supercedes the original,

 25   the latter being treated thereafter as non-existent.’”) (quoting Loux v. Rhay, 375 F.2d 55, 57 (9th

 26   Cir. 1967)). Accordingly, as a consequence of the Court’s dismissal of each and every claim

 27
      1
 28    See Order Granting Defendants’ Motion to Dismiss Plaintiff’s First Amended Complaint Pursuant to Fed. R. Civ.
      P. 12(b)(6) [Docket No. 147] and Memorandum Decision Re Defendants’ Motions to Dismiss Plaintiff’s First
      Amended Complaint Pursuant to Fed. R. Civ. P. 12(b)(6) [Docket No. 146].
      200729.00057/121739233v.1                                1
             REPLY IN SUPPORT OF MOTION TO DISMISS THE SECOND AMENDED COMPLAINT
Case 9:18-ap-01058-DS             Doc 195 Filed 09/03/19 Entered 09/03/19 18:40:48              Desc
                                   Main Document    Page 3 of 13


  1   asserted in the First Amended Complaint, and the Trustee’s attempts in the Second Amended

  2   Complaint to assert plausible causes of action that include entirely new claims against Gladstone

  3   for the avoidance and recovery of newly identified transfers, Gladstone is permitted to move to

  4   dismiss the Trustee’s amended pleading. The circumstances in which courts have denied

  5   defendants the opportunity to move to dismiss an amended complaint for failure to state a claim

  6   after answering an original complaint, as the Trustee urges the Court to do here, are simply not

  7   present in this case.

  8           As an initial matter, the Trustee’s reliance on Rule 12(g)(2) of the Federal Rules of Civil

  9   Procedure is misplaced and based on a selective and incomplete quotation of the rule. Rule

 10   12(g)(2) provides, in its entirety, that “[e]xcept as provided in Rule 12(h)(2) or (3), a party that

 11   makes a motion under this rule must not make another motion under this rule raising a defense or

 12   objection that was available to the party but omitted from its earlier motion.” Fed. R. Civ. P.

 13   12(g)(2) (emphasis supplied). Gladstone has not previously filed a motion to dismiss, and

 14   therefore the rule does not bar Gladstone from moving to dismiss the Second Amended

 15   Complaint.

 16           The Trustee further relies on cases where courts determined that defendants waived the

 17   right to assert available defenses by making a motion to dismiss (without waiver of the underlying

 18   defenses) where the amended complaints were not deemed to be based on new allegations and

 19   claims. See Brain Life, LLC, 2012 WL 48024 at *2; Morrison v. Amway Corp. (In re Morrison),

 20   421 B.R. 381, 386-89 (Bankr. S.D. Tex. 2009). But rather than support the Trustee’s argument,

 21   these cases demonstrate why Gladstone’s right to respond to the Second Amended Complaint by

 22   moving to dismiss has not been waived due to the filing of an answer to a superceded complaint.

 23   Here, the Second Amended Complaint asserts new claims, based on new grounds, seeking to

 24   recover from Gladstone new transfers totaling millions of dollars more than the Trustee sought to

 25   recover in the original or First Amended Complaint.

 26           In Counts A through D of the Second Amended Complaint, which are based on a flawed

 27   “alter ego” theory, the Trustee asserted for the first time that Gladstone is liable as the beneficiary

 28   of more than $34,000,000 in transfers made to various other entities. See, e.g., Second Amended
      200729.00057/121739233v.1                           2
             REPLY IN SUPPORT OF MOTION TO DISMISS THE SECOND AMENDED COMPLAINT
Case 9:18-ap-01058-DS             Doc 195 Filed 09/03/19 Entered 09/03/19 18:40:48                           Desc
                                   Main Document    Page 4 of 13


  1   Complaint ¶ 65 (alleging that $7,264,770.39 transfer to Fidus Investment Corporation and Fidus

  2   Mezzanine Capital II, L.P. “was made for the benefit of Gladstone Investment Corporation and

  3   the Mezzanine Lenders because they owned equity in BW Piezo and CTG Advanced

  4   Materials.”); see also Second Amended Complaint at ¶¶ 67, 68, 69, 71, 72, 77, 78, 79. Although

  5   the Trustee has now conceded in its Response that these transfers are not recoverable from

  6   Gladstone, see Response at 1:18-23, 7:18-20, the fact remains that the Trustee included these

  7   claims for the first time in the Second Amended Complaint.2

  8            The Trustee thus argues that it is only seeking to recover a single transfer allegedly made

  9   to Gladstone in the amount of $754,245.09 under Counts A through D of the Second Amended

 10   Complaint. Although the Trustee also identified this alleged transfer in the First Amended

 11   Complaint, in that pleading the Trustee sought to recover that amount as a subsequent transfer.

 12   See First Amended Complaint [Docket No. 7] at p. 28:13, 17-18 (identifying alleged transfer to

 13   Gladstone in a list of “Subsequent Transfers Related to Sale of CTG Advanced Materials (Blue

 14   Wolf Fund II, L.P.)”). In contrast, in the Second Amended Complaint, the Trustee now seeks to

 15   recover this same transfer as an initial transfer made directly by CTG to Gladstone. See, e.g.,

 16   Second Amended Complaint at ¶ 76 (“In March 2016, CTG transferred $752,245.09 to Gladstone

 17   Investment Corporation.”).

 18            The Trustee also seeks to recover millions of dollars more from Gladstone under the

 19   equally flawed and alternative “no benefit” theory set forth in Counts E through H, whereby the

 20   Trustee posits that transfers of CTG’s property were allegedly made for the benefit of CTG’s

 21   sister company, CTG Advanced Materials, LLC (“CTGAM”). In the First Amended Complaint,

 22   the Trustee alleged that transfers in the total amount of $2,731,668.15 were made to Gladstone

 23   during the time period of “12/3/2012–6/10/2016” as alleged “no-benefit” transfers. The Trustee

 24   did not include specific information about individual transfers, and failed to identify the specific

 25
      2
        The Trustee makes the odd assertion that Gladstone “embellishes” and “exaggerates” the claims alleged against it in
 26   the Second Amended Complaint. See Response at 1:18, 7:18-19. But the Second Amended Complaint says what it
      says, and it is the Trustee’s pleading, not Gladstone’s, that contains repeated allegations that millions of dollars in
 27   transfers to other parties were made for the benefit of Gladstone. In any event, the very fact that the Trustee has now
      confirmed in its Response that it will not pursue beneficiary liability claims against Gladstone illustrates precisely
 28   why Gladstone is entitled to move for dismissal of these new claims, none of which were ever mentioned in the prior
      versions of the Trustee’s complaint.
      200729.00057/121739233v.1                                   3
              REPLY IN SUPPORT OF MOTION TO DISMISS THE SECOND AMENDED COMPLAINT
Case 9:18-ap-01058-DS             Doc 195 Filed 09/03/19 Entered 09/03/19 18:40:48            Desc
                                   Main Document    Page 5 of 13


  1   dates and amounts of each transfer alleged to have been made during the stated time period. In

  2   the Second Amended Complaint, the Trustee now seeks to recover from Gladstone transfers

  3   totaling $7,576,027.49 that were allegedly made during the time period from February 2, 2012

  4   through June 10, 2016, and for the first time provided an itemized list of the alleged transfers in a

  5   schedule attached to the further amended complaint. See Second Amended Complaint, Schedule

  6   B, at 110-113. As the list of the new transactions and corresponding dates provided in Schedule

  7   B now reveals, the overwhelming majority of the alleged transfers to Gladstone were made prior

  8   to the acquisition of CTGAM in October 2015 (and therefore could not, as a matter of fact, been

  9   made for the benefit of CTGAM) and at a time when CTG was obligated under outstanding

 10   secured loans made by its lender Gladstone. The new information contained in the Trustee’s

 11   Second Amended Complaint thus confirms that the claims against Gladstone are implausible on

 12   their face.

 13           Contrary to the Trustee’s suggestion that the Second Amended Complaint merely adds

 14   “more detail” to claims asserted against Gladstone, see Response at 9:11-14, the Trustee has

 15   made fundamental and substantive changes to its complaint in order to assert new claims for the

 16   recovery of new transfers. These changes increase the amount of damages that the Trustee seeks

 17   to recover from Gladstone by millions of dollars. Under these circumstances, Gladstone is

 18   permitted to seek the dismissal of the Trustee’s claims pursuant to a motion under Rule 12(b)(6).

 19           Moreover, the consideration of Gladstone’s motion to dismiss is also appropriate in light

 20   of the procedural posture of this case, particularly because a number of other defendants have also

 21   moved to dismiss the Second Amended Complaint. There is no question that Gladstone’s

 22   arguments that the Trustee has failed to state claims upon which relief can be granted, whether

 23   presented by a Rule 12(b)(6) motion or otherwise, are fully preserved. Trachsel v. Buchholz, No.

 24   08-02248 RMY, 2009 WL 86698, at *2 (N.D. Cal. Jan. 9, 2009) (“Failure to state a claim is a

 25   nonwaivable defect that can be raised at any time.”); see also Miller v. Fuhu Inc., No. 2:14-cv-

 26   06119-CAS(ASx) 2015 WL 2085490, at *6 (C.D. Cal. May 4, 2015) (permitting Rule 12(b)(6)

 27   motion seeking to dismiss amended complaint even though defendant had answered prior

 28   complaint); Brain Life, LLC, 2012 WL 48024 at *2. Under the circumstances, and even if
      200729.00057/121739233v.1                          4
             REPLY IN SUPPORT OF MOTION TO DISMISS THE SECOND AMENDED COMPLAINT
Case 9:18-ap-01058-DS             Doc 195 Filed 09/03/19 Entered 09/03/19 18:40:48            Desc
                                   Main Document    Page 6 of 13


  1   Gladstone’s right to assert its arguments in a motion to dismiss could somehow be deemed

  2   waived as a technical matter (which Gladstone denies), the Court should adopt the efficient and

  3   practical approach followed by other courts – including the court in the Morrison case cited by

  4   the Trustee – and decide Gladstone’s arguments in the context of its motion to dismiss the Second

  5   Amended Complaint. In re Morrison, 421 B.R. at 389 (finding that motion to dismiss was “ready

  6   to review despite the procedural technicalities”); see also Miller, 2015 WL 2085490 at *6.

  7   II.     The “Alter Ego Claims” in Counts A through D Fail to State Plausible Claims for the
              Avoidance and Recovery of Fraudulent Transfers Against Gladstone
  8
              The Trustee has failed to state plausible claims for the recovery of fraudulent transfers
  9
      against Gladstone under Counts A through D of the Second Amended Complaint because a
 10
      trustee may only seek to avoid a “transfer of an interest of the debtor in property,” see 11 U.S.C.
 11
      §§ 544(b)(1) & 548(a)(1)(A)-(B), and the proceeds of the sale of CTGAM - CTG’s sister
 12
      company - were indisputably not CTG’s property. The Trustee seeks to plead around this fatal
 13
      flaw by asserting a misguided and erroneous “alter ego” theory that, the Trustee mistakenly
 14
      contends, operates to transform CTGAM’s property into the property of CTG. However, as set
 15
      forth in Gladstone’s motion to dismiss, the Trustee’s alter ego claims fail as pleaded based on
 16
      applicable law that bars a company from seeking to pierce its own veil for its own benefit. See
 17
      Communist Party v. 522 Valencia, Inc., 35 Cal.App.4th 980, 995 (1995); see also Disenos
 18
      Artisticos E Industriales, S.A., v. Costco Wholesale Corp., 97 F.3d 377, 380 (9th Cir. 1996);
 19
      United Continental Tuna Corp. v. U.S., 550 F.2d 569, 573 (9th Cir. 1977); U.S. Fid. & Guar. Co.
 20
      v. Lee Investments, LLC, No. CV-F-99-5583, 2008 WL 5157712, at *6 (E.D. Cal. Dec. 8, 2008).
 21
              In response, the Trustee cites Shoaxing County Huayue Import & Export v. Bhaumik, 191
 22
      Cal. App. 4th 1189, 1198-99 (2011) for the proposition that “a trustee can pursue a bankrupt
 23
      entity.” Response at 15:6-13. But Shoaxing involved claims asserted by the creditor of a
 24
      bankrupt company – not a trustee or a debtor in possession - against an individual on the grounds
 25
      that the individual and the debtor were alter egos. Id. at 1193-1194. The court rejected the
 26
      individual’s claim that the creditor’s alter ego-based claims constituted a right of action that was
 27
      property of the company’s bankruptcy estate and therefore subject to the automatic stay. Id. at
 28
      200729.00057/121739233v.1                          5
             REPLY IN SUPPORT OF MOTION TO DISMISS THE SECOND AMENDED COMPLAINT
Case 9:18-ap-01058-DS             Doc 195 Filed 09/03/19 Entered 09/03/19 18:40:48              Desc
                                   Main Document    Page 7 of 13


  1   1198. Shaoxing did not involve a claim by a trustee or debtor in possession seeking to pierce its

  2   own corporate veil and provides no support to the Trustee’s alter ego claims. The Trustee has

  3   cited no authority to support the contention that it can stand in the shoes of CTG and pierce its

  4   own veil in order to claim the property of CTGAM as the property of CTG. The Trustee’s claims

  5   against Gladstone under Counts A through D of the Complaint should be dismissed with

  6   prejudice.

  7   III.    The “No Benefit” Claims Set forth in Counts E through H Fail to State Plausible
              Claims for the Avoidance and Recovery of Fraudulent Transfers Against Gladstone
  8
              As explained in Gladstone’s motion to dismiss, the new claims alleged in Counts E
  9
      through H of the Second Amended Complaint to recover from Gladstone transfers in the total
 10
      amount of $7,576,027.49 are barred under the applicable statutes of limitation, unsupported by
 11
      facts sufficient to state plausible causes of action, and are alleged without inclusion of critical
 12
      facts relating to the secured financing provided by Gladstone that reveal the illegitimacy of the
 13
      Trustee’s claims. Each of these counts should be dismissed with prejudice as to Gladstone.
 14
              First, the new “no benefit” claims are time barred under section 546(a)(1)(A) of the
 15
      Bankruptcy Code because they were asserted for the first time more than two years after the date
 16
      of CTG’s bankruptcy filing on October 14, 2016 and do not relate back to the Trustee’s prior
 17
      pleadings. The claims are based on transactions that were not identified in the prior versions of
 18
      the Trustee’s complaints, which sought only the avoidance and recovery of specifically identified
 19
      transfers, and nothing more. See generally First Amended Complaint at ¶¶ 53, 57, 89, 91, and
 20
      Exhibits A & B. While the Trustee argues that the “liberally applied” relation-back doctrine
 21
      described in the case of ASARCO, LLC v. Union Pacific Railroad Company, 765 F.3d 999, 1004
 22
      (9th Cir. 2014) should be applied here, that case involved claims asserted under the
 23
      Comprehensive Environmental Response, Compensation, and Liability Act, and did not address
 24
      claims for the recovery of specific transactions alleged to be avoidable as fraudulent transfers.
 25
      “In avoidance litigation, each transfer is treated as a separate transaction for purposes of applying
 26
      the ‘relation back’ doctrine.” In re M. Fabrikant & Sons, Inc., 447 B.R. 170, 182 (Bankr.
 27
      S.D.N.Y 2011), aff’d, 480 B.R. 480, 492 (S.D.N.Y. 2012) (“Moreover, the law is clear that each
 28
      200729.00057/121739233v.1                           6
             REPLY IN SUPPORT OF MOTION TO DISMISS THE SECOND AMENDED COMPLAINT
Case 9:18-ap-01058-DS             Doc 195 Filed 09/03/19 Entered 09/03/19 18:40:48              Desc
                                   Main Document    Page 8 of 13


  1   preferential and fraudulent transaction is treated separately and distinctly. . . . Proof offered for

  2   one transaction does not govern as to another and, as such, relation back cannot be ordered

  3   between different transactions merely for being similar or arising from the same conduct. . . . The

  4   “mere allegation” that all of the transactions are fraudulent does not make them part of the same

  5   conduct.”) (citations omitted). Accordingly, the Trustee’s new claims against Gladstone are time

  6   barred should be dismissed with prejudice on this basis.

  7           Furthermore, the Trustee does not dispute that the claims for recovery of all transfers

  8   identified on Schedule B to the Second Amended Complaint as having been made more than two

  9   years prior to CTG’s October 14, 2016 petition date are not timely under sections 548(a)(1)(A)

 10   and (a)(1)(B) of the Bankruptcy Code. Accordingly, with the exception of three transfers alleged

 11   to have been made in 2015 and 2016, all of the claims to recover the alleged “no-benefit”

 12   transfers pursuant to the Bankruptcy Code’s fraudulent transfer statutes are time barred and

 13   should be dismissed with prejudice.

 14           Moreover, the entirety of the “no benefit” claims alleged against Gladstone in Counts E

 15   through H should be dismissed because they are implausible on their face. The crux of the

 16   Trustee’s claims to recover the Schedule B transfers is that the transfers were made “to maximize

 17   CTG Advanced Material’s assets and value, and thus BW Piezo’s assets, upon the sale of CTG

 18   Advanced Materials.” See Second Amended Complaint, ¶ 166. In its Response, the Trustee

 19   confirmed that the theory underlying the “no benefit” claims is that CTG’s property was

 20   transferred to Gladstone not for the benefit of CTG, but rather for the benefit of CTGAM and BW

 21   Piezo. See Response at p. 4 (“Specifically, from February 2012 to September 2016, the Debtor

 22   transferred $7,576,027.49 to Gladstone for the benefit of BW Piezo or AM.”). But as Gladstone

 23   pointed out in its motion to dismiss, the vast majority of the transfers alleged to have been made

 24   to Gladstone and identified in Schedule B – consisting of 39 of the 47 alleged transfers identified

 25   - occurred prior to the acquisition of CTGAM on or about October 15, 2013. See Second

 26   Amended Complaint, ¶ 35. It is plain and a matter of common sense that any transfers of CTG’s

 27   property made before the CTGAM acquisition could not possibly have been made for the benefit

 28   of CTGAM, and the Trustee’s claims in Counts E through H of the Complaint are therefore
      200729.00057/121739233v.1                           7
             REPLY IN SUPPORT OF MOTION TO DISMISS THE SECOND AMENDED COMPLAINT
Case 9:18-ap-01058-DS             Doc 195 Filed 09/03/19 Entered 09/03/19 18:40:48             Desc
                                   Main Document    Page 9 of 13


  1   without foundation and based on an entirely flawed legal and factual premise. And, no facts are

  2   alleged to support any plausible claim that the few remaining transfers itemized in Schedule B

  3   and alleged to have been made to Gladstone during the period from November 2013 through June

  4   2016 were made for the benefit of CTGAM and not for CTG. The Trustee’s claims to recover the

  5   Schedule B transfers are patently implausible and should be dismissed with prejudice.

  6           The Trustee’s “no benefit” claims against Gladstone should also be dismissed based on

  7   the underlying facts regarding the acquisition of CTG in 2011 and the secured financing that

  8   Gladstone provided in connection with that transaction. The Trustee does not (and indeed cannot)

  9   challenge the legal principle that payments on account of fully secured obligations are not

 10   recoverable as fraudulent transfers. See generally In re First Alliance Mortg. Co., 471 F.3d 977,

 11   1008 (9th Cir. 2006); see also Melamed v. Lake Cnty. Nat. Bank, 727 F.2d 1399, 1402 (6th Cir.

 12   1984); In re Nat. Century Financial Enterprises, Inc., 783 F.Supp.2d 1003, 1029-30 (S.D. Ohio

 13   2011); In re Walters, 163 B.R. 575, 581 (Bankr. C.D. Cal. 1994). But rather than admit that the

 14   Schedule B “no benefit” claims alleged against Gladstone lack merit, the Trustee instead attacks

 15   Gladstone’s request that the Court take judicial notice of the facts relating to Gladstone’s secured

 16   loans that the Trustee decided to exclude from the Second Amended Complaint. See Response at

 17   24:14-25:15.

 18           The Trustee’s attempts to obscure and selectively plead facts in an effort to survive a

 19   motion to dismiss should not be countenanced by this Court. “A district court ruling on a motion

 20   to dismiss may consider documents ‘whose contents are alleged in a complaint and whose

 21   authenticity no party questions, but which are not physically attached to the [plaintiff's]

 22   pleading.’” Parrino v. FHP, Inc., 146 F.3d 699, 706 (9th Cir. 1998) (quoting Branch v. Tunnell,

 23   14 F.3d 449, 454 (9th Cir.1994)), superseded by statute on other grounds as stated in Steinle v.

 24   City and County of San Francisco, 919 F.3d 1154, 1167 n. 17 (9th Cir. 2019). Courts, including

 25   the Ninth Circuit, recognize the sound policy underlying this rule: “[p]reventing plaintiffs from

 26   surviving a Rule 12(b)(6) motion by deliberately omitting references to documents upon which

 27   their claims are based.” Parrino, 146 F.3d at 706; see also Global Network Comm., Inc. v. City of

 28   New York, 458 F.3d 150, 157 (2d Cir. 2006) (“In most instances where this exception is
      200729.00057/121739233v.1                           8
             REPLY IN SUPPORT OF MOTION TO DISMISS THE SECOND AMENDED COMPLAINT
Case 9:18-ap-01058-DS             Doc 195 Filed 09/03/19 Entered 09/03/19 18:40:48               Desc
                                   Main Document    Page 10 of 13


  1   recognized, the incorporated material is a contract or other legal document containing obligations

  2   upon which the plaintiff’s complaint stands or falls, but which for some reason—usually because

  3   the document, read in its entirety, would undermine the legitimacy of the plaintiff’s claim—was

  4   not attached to the complaint. . . . The exception thus prevents plaintiffs from generating

  5   complaints invulnerable to Rule 12(b)(6) simply by clever drafting.”) (citations omitted); Cortec

  6   Industries, Inc. v. Sum Holding L.P., 949 F.2d 42, 44 (2d Cir. 1991) (“Plaintiffs’ failure to include

  7   matters of which as pleaders they had notice and which were integral to their claim—and that

  8   they apparently most wanted to avoid—may not serve as a means of forestalling the district

  9   court’s decision on the motion.”).

 10           The Trustee, as successor to CTG, is in possession of the facts relating to the secured

 11   financing provided by Gladstone. As the Trustee is most certainly aware (or should be based on

 12   the exercise of ordinary diligence that is required by a trustee or, for that matter, any plaintiff),

 13   there is no legitimate basis on which to question the authenticity of the Gladstone secured loan

 14   documents. The Trustee should not be permitted to ignore and omit from its complaint the

 15   critical and undisputable facts that demonstrate the futility of its claims. The Court should grant

 16   Gladstone’s request for judicial notice, consider the Gladstone secured financing documents in

 17   ruling on Gladstone’s motion, and dismiss the Trustee’s Second Amended Complaint with

 18   prejudice.

 19                                              CONCLUSION

 20           WHEREFORE, Gladstone Investment Corporation requests that the Second Amended

 21   Complaint be dismissed with prejudice, and that it be granted such other or further relief as is just

 22   and appropriate.

 23
      DATED: September 3, 2019                   BLANK ROME LLP
 24

 25
                                                 By: /s/ Craig N. Haring
 26                                                      Cheryl S. Chang
                                                         Jeffrey Rhodes
 27                                                      Craig N. Haring
                                                 Attorneys for
 28                                              GLADSTONE INVESTMENT CORPORATION
      200729.00057/121739233v.1                            9
             REPLY IN SUPPORT OF MOTION TO DISMISS THE SECOND AMENDED COMPLAINT
        Case 9:18-ap-01058-DS                     Doc 195 Filed 09/03/19 Entered 09/03/19 18:40:48                                      Desc
                                                   Main Document    Page 11 of 13



                                         PROOF OF SERVICE OF DOCUMENT
I am over the age of 18 and not a party to this bankruptcy case or adversary proceeding. My business address is: 1925 Century Park
East, 19th Floor, Los Angeles, CA 90067.


A true and correct copy of the foregoing document entitled (specify): REPLY OF GLADSTONE INVESTMENT
CORPORATION IN SUPPORT OF MOTION TO DISMISS SECOND AMENDED COMPLAINT
will be served or was served (a) on the judge in chambers in the form and manner required by LBR 5005-2(d); and (b) in the manner
stated below:

1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF): Pursuant to controlling General
Orders and LBR, the foregoing document will be served by the court via NEF and hyperlink to the document. On (date) September
3, 2019, I checked the CM/ECF docket for this bankruptcy case or adversary proceeding and determined that the following persons are
on the Electronic Mail Notice List to receive NEF transmission at the email addresses stated below:

See NEF for confirmation of electronic transmission to the U.S. Trustee and any trustee in this case, and to any attorneys who
receive service by NEF.


                                                                                            Service information continued on attached page

2. SERVED BY UNITED STATES MAIL:
On (date) September 3, 2019, I served the following persons and/or entities at the last known addresses in this bankruptcy case or
adversary proceeding by placing a true and correct copy thereof in a sealed envelope in the United States mail, first class, postage
prepaid, and addressed as follows. Listing the judge here constitutes a declaration that mailing to the judge will be completed no later
than 24 hours after the document is filed.




                                                                                            Service information continued on attached page

3. SERVED BY PERSONAL DELIVERY, OVERNIGHT MAIL, FACSIMILE TRANSMISSION OR EMAIL (state method
for each person or entity served): Pursuant to F.R.Civ.P. 5 and/or controlling LBR, on (date) September, I served the following
persons and/or entities by personal delivery, overnight mail service, or (for those who consented in writing to such service method), by
facsimile transmission and/or email as follows. Listing the judge here constitutes a declaration that personal delivery on, or overnight
mail to, the judge will be completed no later than 24 hours after the document is filed.




                                                                                            Service information continued on attached page

I declare under penalty of perjury under the laws of the United States that the foregoing is true and correct.

 9/3/19              Charman S. Bee                                                             /s/ Charman S. Bee
 Date                           Printed Name                                                    Signature




            This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.


June 2012                                                                                           F 9013-3.1.PROOF.SERVICE
        Case 9:18-ap-01058-DS                     Doc 195 Filed 09/03/19 Entered 09/03/19 18:40:48                                      Desc
                                                   Main Document    Page 12 of 13


                                              PROOF OF SERVICE OF DOCUMENT

                                                           ATTACHMENT PAGE

1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF)


       Keith Patrick Banner kbanner@greenbergglusker.com,
        sharper@greenbergglusker.com;calendar@greenbergglusker.com
       Peter J Benvenutti pbenvenutti@kellerbenvenutti.com, pjbenven74@yahoo.com
       Jonathan Boustani jboustani@btlaw.com
       Cheryl S Chang Chang@Blankrome.com, Hno@BlankRome.com
       Brian L Davidoff bdavidoff@greenbergglusker.com,
        calendar@greenbergglusker.com;jking@greenbergglusker.com
       Edward J Dennis , eburch@lynnllp.com
       Tobias S Keller tkeller@kellerbenvenutti.com
       Ian Landsberg ilandsberg@sklarkirsh.com,
        lskaist@sklarkirsh.com;yalarcon@sklarkirsh.com;mmadden@sklarkirsh.com;ilandsberg@ecf.inforuptc
        y.com
       Andrew B Levin alevin@wcghlaw.com,
        Meir@virtualparalegalservices.com;pj@wcghlaw.com;jmartinez@wcghlaw.com
       Christian A Orozco corozco@lynnllp.com, thooker@lynnllp.com;ejohnson@lynnllp.com
       Christopher O Rivas crivas@reedsmith.com, chris-rivas-8658@ecf.pacerpro.com
       Howard Steinberg steinbergh@gtlaw.com, pearsallt@gtlaw.com;laik@gtlaw.com
       David A Taylor david@taylorstrategic.com
       United States Trustee (ND) ustpregion16.nd.ecf@usdoj.gov

2. SERVED BY UNITED STATES MAIL:

DHAN, LLC
3236 Justamere Road
Woodridge, IL 60517

Adrian Garcia
2100 Ross Avenue, Ste 2700
Dallas, TX 75201

Sam Butler Hardy IV
2100 Ross Avenue, Ste. 2700
Dallas, TX 75201




            This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.


June 2012                                                                                           F 9013-3.1.PROOF.SERVICE
200729.00057/121593254v.1
        Case 9:18-ap-01058-DS                     Doc 195 Filed 09/03/19 Entered 09/03/19 18:40:48                                      Desc
                                                   Main Document    Page 13 of 13


3. SERVED BY PERSONAL DELIVERY, OVERNIGHT MAIL, FACSIMILE TRANSMISSION OR
EMAIL:

Honorable Deborah J. Saltzman - VIA PERSONAL DELIVERY
United States Bankruptcy Court
Central District of California
255 E. Temple Street, Suite 1634
Los Angeles, CA 90012




            This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.


June 2012                                                                                           F 9013-3.1.PROOF.SERVICE
200729.00057/121593254v.1
